EXHIBIT 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES 2 Commenting on first quarter results, Canadian Natural’s Chairman, Allan Markin stated, “Overall it has been an excellent start to the year for Canadian Natural as production in North America and in our International operations are doing as or better than expected.We continue to focus on optimizing operational performance in all parts of the Company.Ramp up at Horizon continues with production at the high end of expectations as our team continues to work towards production at levels near targeted capacity of 110,000 barrels per day.” John Langille, Vice-Chairman of Canadian Natural continued, “Our financial position exiting the first quarter shows continued strengthening as the Company benefited from an increase in production and favorable heavy oil differentials. This has resulted in a reduction in outstanding debt and an improvement in our debt to book capital to 31%.Throughout 2010, we anticipate solid cash flow and earnings as we remain focused on our operational and financial discipline.” Steve Laut, President for Canadian Natural stated, “The Company continues to focus on short-, mid- and long-term strategies for the development of our product types to allocate capital effectively. The efforts of our committed and dedicated team of people to promote operational efficiencies have resulted in strong production volumes and a reduction in our conventional operating costs.” HIGHLIGHTS Three Months Ended ($ millions, except as noted) Mar 31 Dec 31 Mar 31 Net earnings $ $ $ Per common share, basic and diluted $ $ $ Adjusted net earnings from operations (1) $ $ $ Per common share, basic and diluted $ $ $ Cash flow from operations (2) $ $ $ Per common share, basic and diluted $ $ $ Capital expenditures, net of dispositions $ $ $ Daily production, before royalties Natural gas (mmcf/d) Crude oil and NGLs (bbl/d) Equivalent production (boe/d) Adjusted net earnings from operations is a non-GAAP measure that the Company utilizes to evaluate its performance. The derivation of this measure is discussed in Management’s Discussion and Analysis (“MD&A”). Cash flow from operations is a non-GAAP measure that the Company considers key as it demonstrates the Company’s ability to fund capital reinvestment and debt repayment. The derivation of this measure is discussed in the MD&A. HIGHLIGHTS § Total crude oil and NGLs production for Q1/10 was 406,266 bbl/d, an increase of 11% from the previous quarter. Volumes in Q1/10 were at the high end of the Company’s guidance of 372,000 to 409,000 bbl/d and reflect the cyclic nature of Primrose production and an increase in production at Horizon Oil Sands (“Horizon”) from the last quarter. § Natural gas production for Q1/10 averaged 1,226 mmcf/d, slightly above the Company’s guidance of 1,197 to 1,221 mmcf/d due to continued operational optimization and good drilling results. Natural gas production for Q1/10 was down 2% from the previous quarter. The decrease in volumes for Q1/10 from previous quarters reflects the continuing reallocation of capital towards higher return crude oil projects. § Quarterly cash flow from operations was $1.5 billion, a decrease of 12% from the previous quarter, and relatively flat from Q1/09.The decrease from Q4/09 reflects the impact of lower natural gas sales volumes, higher realized risk management expense, higher cash tax expense and the stronger Canadian dollar relative to the US dollar, partially offset by the impact of higher crude oil sales volumes, and higher realized pricing. § Quarterly net earnings for Q1/10 of $866 million included the effects of unrealized risk management activities, fluctuations in foreign exchange rates, stock-based compensation and the impact of statutory tax rate and other legislative changes on future income tax liabilities.Excluding these items, quarterly adjusted net earnings from operations for Q1/10 were $658 million. § Strong quarterly free cash flow and strengthening foreign exchange rates contributed to a reduction in long-term debt of over $700 million. § Reliability at Horizon continues to improve. In both March and April 2010, synthetic crude oil (“SCO”) production was in excess of 100,000 barrels per day. § In the first quarter, Canadian Natural drilled 150 primary heavy crude oil wells as part of the planned record drilling program for 2010. § Platform B of the Olowi Project was commissioned in Q1/10.Production at three wells commenced in early Q2/10. § During the first quarter of 2010 and into the second quarter of 2010 Canadian Natural entered into a number of agreements to purchase crude oil and natural gas properties in its core regions in Western Canada aggregating approximately $1 billion. Subject to receipt of any required regulatory approvals and any applicable rights of first refusal, the majority of these acquisitions are expected to close in late Q2/10 and corporate guidance has been revised accordingly. § In March 2010, the Government of Alberta modified the conventional crude oil and natural gas royalty rates. These changes will be effective on January 1, 2011.Additional changes to the Alberta Royalty Framework, including potential further changes to conventional crude oil and natural gas royalty curves are expected to be finalized and announced by May 31, 2010. § Declared a quarterly cash dividend on common shares of $0.15 per common share payable July 1, 2010. The dividend will be adjusted to reflect the proposed split in the Company’s shares. § On March 3, 2010, the Company’s Board of Directors approved a resolution to subdivide the Company’s common shares on a two for one basis, subject to shareholder approval.The proposal will be voted on at the Company’s Annual and Special Meeting to be held on May 6, 2010. 2 Canadian Natural Resources Limited OPERATIONS REVIEW Activity by core region Net undeveloped land as at Mar 31, 2010 (thousands of net acres) Drilling activity Three Months Ended Mar 31, 2010 (net wells) (1) North America conventional Northeast British Columbia Northwest Alberta Northern Plains Southern Plains Southeast Saskatchewan Thermal In-situ Oil Sands Oil Sands Mining and Upgrading North Sea - Offshore West Africa Drilling activity includes stratigraphic test and service wells. Drilling activity (number of wells) Three Months Ended Mar 31 Gross Net Gross Net Crude oil 94 93 Natural gas 52 45 87 64 Dry 15 14 16 15 Subtotal Stratigraphic test / service wells Total Success rate (excluding stratigraphic test / service wells) 95% 91% Canadian Natural Resources Limited 3 North America Conventional North America natural gas Three Months Ended Mar 31 Dec 31 Mar 31 Natural gas production (mmcf/d) Net wells targeting natural gas 49 28 72 Net successful wells drilled 45 28 64 Success rate 92% 100% 89% § Q1/10 North America natural gas production decreased, as expected, 11% from Q1/09 and 2% from Q4/09, reflecting the Company’s strategic decision to reduce spending on natural gas drilling.Although natural gas production volumes have decreased from Q1/09, the Company has been able to maintain its unit of production operating costs as a result of the Company’s continued focus on optimization. § Canadian Natural targeted 49 net natural gas wells in Q1/10 with a prudent program across the Company’s core regions.In Northeast British Columbia, 14 net natural gas wells were drilled, while in Northwest Alberta, 19 net natural gas wells were drilled.In the Northern Plains, 15 net natural gas wells were drilled, with 1 net natural gas well drilled in the Southern Plains. § Planned drilling activity for Q2/10 includes 11 net natural gas wells. North America crude oil and NGLs Three Months Ended Mar 31 Dec 31 Mar 31 Crude oil and NGLs production (bbl/d) Net wells targeting crude oil 97 Net successful wells drilled 90 Success rate 96% 92% 93% § Q1/10 North America crude oil and NGLs production decreased 1% from Q1/09 and increased 10% from Q4/09 levels. The increase in production volume from Q4 was largely due to cyclic thermal crude oil at Primrose. § At Primrose East, Canadian Natural continues to work with regulators and has commenced surveillance steaming with average production targeted to be between 16,000 bbl/d and 20,000 bbl/d in 2010. Canadian Natural plans to slowly return to normal steaming activities by late 2010 or early 2011. § Canadian Natural is continuing its proposed third phase of the thermal growth plan with a development plan for the Kirby In-Situ Oil Sands Project.The Company has filed its formal regulatory application documents for this project and is awaiting regulatory approval. Final project scope and corporate sanction is targeted for late 2010. § Improvements at Pelican Lake continue with conversion to polymer flooding.Pelican Lake production averaged approximately 37,000 bbl/d for Q1/10. § Conventional heavy crude oil production volumes increased 5% in Q1/10 compared to Q4/09, reflecting the Company’s record drilling program planned for 2010. § During Q1/10, drilling activity targeted 250 net wells including 150 wells targeting heavy crude oil, 74 wells targeting Pelican Lake crude oil, and 26 wells targeting light crude oil. 4 Canadian Natural Resources Limited § Planned drilling activity for Q2/10 includes 113 net crude oil wells, excluding stratigraphic test and service wells, compared to drilling activity for Q2/09 of 97 net crude oil wells, excluding stratigraphic test and service wells. International Three Months Ended Mar 31 Dec 31 Mar 31 Crude oil production (bbl/d) North Sea Offshore West Africa Natural gas production (mmcf/d) North Sea 15 12 10 Offshore West Africa 18 20 12 Net wells targeting crude oil - Net successful wells drilled - Success rate 100% - 100% North Sea § North Sea crude oil production for the quarter increased by 7% from Q4/09.Production was at the high end of guidance and reflected strong well performance in the Ninian Field during the quarter. § The Company recommenced platform drilling operations at the beginning of the second quarter and continues to focus on maturing and high grading its inventory of future drilling locations.The Company maintains focus on lowering costs. Offshore West Africa § Offshore West Africa’s crude oil production decreased by 8% from Q4/09, reflecting a planned shutdown at Espoir associated with the facilities modules upgrade on the Espoir FPSO with ongoing construction targeted for completion in Q3/10. § The Company is currently drilling the second platform (Platform B) at the Olowi Field, Offshore Gabon with 4 gross wells drilled and completed and first Platform B crude oil achieved in April 2010. Initial production performance from the first 3 wells is encouraging. The fourth well is scheduled to be brought on production in May 2010. Two additional wells are planned to be drilled on Platform B with Platform A drilling to follow. Oil Sands Mining and Upgrading Three Months Ended Mar 31 Dec 31 Mar 31 Synthetic crude oil production (bbl/d) § The Company continues to move closer to sustainable production as SCO production was 86,995 bbl/d in Q1/10, an increase of 24% from Q4/09.Monthly average production for Horizon is now provided on a monthly basis on the Company’s website. § Plant challenges in Q4/09 such as downtime relating to a coker furnace were largely resolved in March 2010. § Enhancement of operational procedures and plant reliability continues to remain a focus. Canadian Natural Resources Limited 5 § Operational costs in the quarter averaged $43.12 per barrel of SCO primarily due to slightly lower production volumes in January, unplanned maintenance expenditures such as costs associated with the coker furnace repairs, higher property tax and the impact of changes in product inventory carrying costs in the quarter.The Company continues to target reduced operating costs between $31.00 to $37.00 per barrel of SCO for 2010. March 2010 actual operating costs were approximately $32.50 per barrel (including approximately $3.40 per barrel of natural gas input costs), in line with full year guidance. § The Company continues to target stable production levels with annual production guidance for 2010 remaining at 90,000 to 105,000 barrels per day of SCO at Horizon. May 2010 production is expected to be between 75,000 to 80,000 barrels per day of SCO due to planned reductions in production levels for the month due to a planned maintenance outage which will slightly reduce May’s volumes but are forecast to limit future operational issues and help reach and maintain sustained production levels. § Engineering and procurement for Tranche 2 of the Phase 2/3 expansion is progressing with a focus on increasing reliability and uptime. Tranches 3 and 4 of Phase 2/3 continue to be re-profiled. The Company continues to work on completing its lessons learned from the construction of Phase 1 and implementing these into the development of future expansions. MARKETING Three Months Ended Mar 31 Dec 31 Mar 31 Crude oil and NGLs pricing WTI(1) benchmark price (US$/bbl) $ $ $ Western Canadian Select blend differential from WTI (%) 12
